Citation Nr: 0005117	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of injury to the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of injury to the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back strain.

5.  Entitlement to a compensable evaluation for service-
connected tension headaches.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse (September 1999 Travel Board 
Hearing)
The veteran and B.F. (April 1997 RO Hearing)


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.  In connection with the 
instant appeals the veteran testified at a personal hearing 
before the RO in April 1997 and at a Travel Board hearing in 
September 1999; transcripts of those hearings are associated 
with the claims file.


REMAND

In pertinent part, in a rating decision dated in July 1994, 
the RO established service connection and assigned disability 
evaluations effective January 1, 1994, as follows: status 
post right knee surgery with anterior patellofemoral 
syndrome/anterior knee syndrome, 10 percent disabling; status 
post left knee surgery with anterior patellofemoral 
syndrome/anterior knee syndrome, 10 percent disabling; and, 
tension headaches, zero percent disabling.  Also, in a rating 
decision dated in June 1995, the RO established service 
connection and assigned zero percent disability evaluations 
to chronic low back strain and degenerative disc disease of 
the cervical spine at C5 to C6, effective January 1, 1994.  
In a rating decision dated in February 1997, the RO increased 
the disability evaluations for the veteran's cervical and 
lumbar spine disabilities from zero to 10 percent disabling 
each, effective July 3, 1995.

VA examination conducted in March 1995 revealed bilateral 
arthritis of the knees, slight Lachman's on the right and a 
positive pivot test on the left.  In June 1995, the veteran 
underwent arthroscopic examination of the left knee.  Also in 
June 1995, the veteran was seen for psychological 
consultation, the report of which notes the veteran as a type 
that is "likely to show stress through somatic symptoms."  
The Axis III diagnostic impression was "[c]hronic pain 
secondary to medical conditions (arthritis, and headaches.)"  
Outpatient records dated in August and September 1995, 
respectively, note treatment for complaints of knee pain and 
migraine headaches.  

In October 1995, the veteran requested increased evaluations 
for his knee disabilities and for his headaches.  Pursuant to 
such he underwent VA neurologic examination in June 1996.  He 
complained of headaches occurring two or three times per week 
and lasting anywhere from one to several hours.  He indicated 
they had not changed much in intensity, duration or 
frequency.  The diagnosis was "headaches, no neurological 
sequelae."  

In a letter dated in May 1996, the chief of the orthopedic 
service at a VA medical center indicated that the veteran's 
knees were "not good" and noted an abnormal gait and 
limitation of flexion of 20 degrees on the left and 10 
degrees on the right, without evidence of incompetent 
cruciate ligaments, effusion, neurovascular deficit or 
meniscus tear.  In June 1996, when the veteran underwent a VA 
joint examination he had full range of knee motion 
bilaterally, without instability or edema on either knee.  X-
rays showed some degenerative spurring in the left knee 
without significant degenerative change on the right.  

Regarding the veteran cervical and lumbar spine disabilities, 
examination of the spine was accomplished in November 1996.  
Cervical x-rays showed mild degenerative disc disease and 
arthritis at C6 to C7.  No degenerative changes were shown on 
lumbar x-ray.  Neurologic examination was stated to be 
completely within normal limits, without signs of 
radiculopathy, or objective signs of severe pain or 
tenderness.  

In a statement received in February 1998, the veteran claimed 
that he had severe attacks in his back with extreme pain and 
spasm, limited lateral motion in a standing position, and 
episodes lasting for days.  

Magnetic resonance imaging (MRI) in March 1998 showed a mild 
disc bulge at L4 to L5 and a small right disc protrusion at 
L3 to L4.  At a VA examination in May 1998, the examiner 
noted that the veteran "did not put forth great effort."  
There was no evidence of cervical muscle spasm or 
radiculopathy, lumbar spasm, tenderness or positive straight 
leg raising.  The examiner indicated that any opinion as to 
impairment due to pain would be speculative; the diagnoses 
were degenerative disc disease of the cervical spine and 
lumbar strain.

In his Form 1-9, received in February 1999, the veteran 
emphasized that his evaluations for cervical and lumbar spine 
disabilities did not acknowledge the frequent occurrence of 
muscle spasm, or the extreme pain that went down the back of 
his legs "creating the inability to even walk at times."

At the time of his September 1999 hearing the veteran 
reported problems holding things in his hands due to his neck 
symptoms, spasm and pain.  With respect to his lumbar spine 
he reported constant pain that often ran down his legs, that 
his legs sometimes gave way, and he was scheduled for lumbar 
MRI at the end of that month.  With respect to his knees he 
reported a constant pain, pain on motion, severe grinding, 
and a "shifting" of his knees.  He also reported that he 
had debilitating headaches about once per week and minor 
headaches lasting several hours.  He complained of seeing an 
"aura...what we call the stars...."  

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  See 38 U.S.C.A. § 5107(a) (West 1991).  Since the 
veteran's claim is well grounded, it places upon VA the duty 
to assist the appellant in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  

In this case, the Board first notes that the veteran's last 
VA examinations pertinent to his knees and headaches were 
accomplished in 1996.  Since that time the veteran has sought 
treatment for those disabilities, but available outpatient 
records do not include comprehensive reports of diagnostic 
testing or clinical findings upon which to adequately rate 
those disabilities.  In particular, the Board notes recent 
testimony and medical notation terming the veteran's 
headaches "migraine" as opposed to "tension" and also 
notes the veteran's complaints of his knees "shifting" and 
"locking."  

Here, the Board notes the potential applicability of 
VAOPGCPREC 23-97 (July 1, 1997) in which General Counsel 
stated that when a knee disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999) and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261 (1999), separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  From the record it is unclear 
if the veteran currently has both instability and arthritis, 
along with a manifested motion limitation at least zero 
percent disabling to warrant application of such opinion.

The veteran was more recently examined for his lumbar and 
cervical spine disabilities; however, the May 1998 VA 
examination report does not speak to the criteria listed in 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), pertinent to 
back strain; and does not identify normal ranges of lumbar or 
cervical spine motion or describe any limitation of motion in 
the terms of C.F.R. § 4.71a, Diagnostic Codes 5290, 5292 
(1999).  Nor does it address the factors enumerated in 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The Board further 
notes that an MRI taken in March 1998 appears to show lumbar 
disc involvement.  The veteran is already service-connected 
for cervical disc disease, but the current examination does 
address the factors set out in 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

Accordingly, for the reasons above, these claims are returned 
to the RO for the following development:

1.  The RO should ensure that all records 
of pertinent treatment and/or evaluation 
at VA facilities to date are associated 
with the claims file.

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations for evaluation of knee, 
cervical, lumbar and headache 
disabilities, respectively.  The claims 
folder and a separate copy of this remand 
MUST be made available to the examiners 
for review before the examinations.  All 
indicated diagnostic studies should be 
completed.  Specifically, x-rays of both 
knees should be accomplished, a written 
report of which must be associated with 
the examination report.  

The orthopedic examiner is requested to 
identify all residuals of the veteran's 
service-connected left and right knee 
injuries, specifically indicating whether 
the veteran has any degenerative disease 
and/or any instability or subluxation of 
either knee.  The examiner should note 
all active and passive ranges of 
bilateral knee motion in degrees and 
comment, for each knee, on the presence 
and degree of, or absence of the 
following: Visibly manifested pain with 
movement; muscle atrophy; weakness; 
fatigability sensory changes; or other 
objective manifestations that would 
demonstrate functional knee impairment.

The orthopedic and neurologic examiners 
are each requested to provide diagnoses 
for all lumbar and cervical spine 
disabilities found, and, if lumbar disc 
disease is present they should express an 
opinion as to whether it is at least as 
likely as not that such is related to the 
service-connected low back strain or 
whether it is more likely than not that 
low back strain is unrelated to any 
lumbar disc disease.  They also should 
enumerate all existing lumbar and 
cervical symptomatology, to include 
identifying the presence or absence of 
the following:  muscle spasm, weakness, 
sensory changes, tenderness, atrophy, 
fatigability, or incoordination.  

The neurologic examiner should identify 
any existing neurologic symptomatology 
attributable to the service-connected 
cervical disc disease and/or lumbar 
strain, and specifically confirm or 
refute the presence of any resulting 
upper extremity manifestations, sciatica 
or radiculopathy.  If electrodiagnostic 
tests are indicated, they should be 
accomplished.  If the veteran has lumbar 
disc disease that is deemed unrelated to 
his service-connected low back strain the 
examiner should distinguish between any 
sciatica/radiculopathy due do disc 
disease from that, if any, due to low 
back strain. 

The orthopedic examiner should also 
provide a statement as to what 
constitutes "normal" ranges of lumbar 
and cervical spine motion in degrees, and 
measure in degrees the veteran's ranges 
of lumbar and cervical motion, to include 
rotation and lateral flexion.  The 
orthopedic examiner is further requested 
to comment on the presence or absence and 
degree of any lumbar listing; positive 
Goldthwaite's sign; loss of lateral 
motion, or abnormal spine mobility.

Both examiners should specifically 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected lumbar and cervical 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Both 
examiners are also requested to provide 
an opinion as to whether the veteran's 
complaints of pain, motion limitation, 
spasm and functional loss are consistent 
with the objective findings.  Any 
orthopedic or neurological tests that can 
be performed to determine whether the 
veteran's complaints and any apparent 
limitations have an organic basis should 
be accomplished to the extent feasible 
and the results should be explained in 
plain language.  

The neurologic examiner is further 
requested to evaluate the veteran's 
headache complaints and opine whether 
such are tension or migraine in nature.  
The examiner is requested to describe the 
severity, frequency and duration of the 
veteran's headaches.   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should ensure that the 
examination reports are adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims with application of all 
potentially applicable diagnostic codes 
under 38 C.F.R. Part 4 consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


